--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29
 
Party A:
(Employer)                                                                                                Party
B: (Employee)
Shantou Big Tree Toys Co.,
Ltd.                                                                          Wei
Lin
Legal Representative: Dore Scott
Perler                                                              ID:
440521197106060056


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:


1.        Term of Employment.
This agreement start to be effective from __January 1 2012___ to _December 31
2012_________


2.        Position and Location.




A.             Principal Offices.  Unless otherwise mutually agreed by the
parties, Employee’s principal offices shall be located at Shantou Big Tree Toys
Co., Ltd.


B.             Employee’s position is General Manager.


3.        Employee Benefits.  Employee shall be entitled to participate in the
Company’s employee benefit plans as in effect from time to time.  Employee shall
work 8 hours per day, no more than 6 days a week. During each fiscal year of the
Company, Employee shall be entitled to reasonable vacation time, provided that
the Employee shall evidence reasonable judgment with regard to appropriate
vacationing scheduling.  Subject to the foregoing, Employee shall be entitled to
vacation time as delineated in the Employee Handbook, with any unused vacation
time to lapse as of the conclusion of the related fiscal year, unless the Board
of Directors shall authorize the accruing of such unused vacation time.


4.        Compensation.


A.             Salary
Compensation:                                           The Employee shall
receive an annual salary of RMB 4500.00 per month.


5.        Insurance and Benefits


Party A is responsible for to apply all the social insurance for Party B, the
cost shall be afforded by both parties according to certain regulation.


6.        Environment Safety.


Party A shall provide a safe work environment according to regulated laws and
regulations.


7.        Modification.                                This Agreement sets forth
the entire understanding of the parties with respect to the subject matter
hereof, supersedes all existing agreements between them concerning such subject
matter and may be modified only by a written instrument duly executed by each
party hereto.



 
 

--------------------------------------------------------------------------------

 



8.        Termination.


A.             By Company for Cause, Death or Disability or by Employee’s
Voluntary Resignation.


i.    Company for Cause, Death or Disability and shall terminate automatically
upon Employee’s resignation.


ii.    For purposes of this Agreement, “Cause” shall mean (A) willful
malfeasance or willful misconduct by Employee in connection with his employment,
(B) failure of Employee to perform his material duties under this Agreement
after notice of his failure to so perform, written or otherwise (other than as a
result of physical or mental incapacity), (C) Employee’s material willful and
knowing breach of the Agreement that remains uncured for a period of ten (10)
business days following Employee’s notice from the Company describing such
breach, written or otherwise (D) committing or participating in an injurious
act, gross neglect or material omission of responsibilities hereunder after
notice thereof, written or otherwise, which remains uncured for a period of ten
(10) business days following Employee’s receipt of notice from the Company,
written or otherwise, describing such breach; or (E) engaging in a criminal
enterprise involving moral turpitude, embezzlement, or conviction of an act or
acts constituting a felony under the laws of the United States or any state
thereof.  For the purposes of this Agreement, no act, or failure to act, on
Employee’s part shall be considered “willful” unless done or omitted to be done
by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Company.  The date of termination for
a termination for Cause shall be the date indicated in the Notice of
Termination.


iii.              For purposes of this Agreement, “Disability” shall mean
Employee’s inability to perform his material duties for a period of at least
three (3) consecutive months or an aggregate of five (5) months in any
twenty-four (24) month period as a result of a physical or mental
incapacity.  The Company may terminate Employee due to Disability on thirty (30)
days prior written notice given during the period Employee is unable to perform
his material duties as a result of a physical or mental incapacity; provided,
however, that Employee has not returned to the performance of his material
duties prior to the end of the applicable three (3) month or five (5) month
period described above.


iv.              If Employee’s employment is terminated by the Company for
Cause, Death or Disability or if Employee resigns, Employee shall be entitled to
receive the following benefits:


(i)      the Base Salary through the date of termination;


(ii)      any Sign-On or Annual Bonus earned, but unpaid, as of the date of
termination for any previously completed fiscal year;


(iii)                 reimbursement for any unreimbursed business expenses
incurred by Employee in accordance with Company policy prior to the date of
Employee’s termination; and


(iv)                 such Employment Benefits, if any, as to which Employee may
be legally entitled under the employee benefit plans and equity plans of the
Company (the amounts described in clauses (A) through (D) hereof being referred
to as the “Accrued Rights”).


Following such termination of Employee’s employment by the Company for Cause,
Death or Disability or resignation by Employee, except as set forth in this
Section, Employee shall have no further rights to any compensation or any other
benefits under this Agreement or any other severance plan, severance policy or
severance arrangement of the Company or its affiliates, except as provided in
this Agreement.

 
 

--------------------------------------------------------------------------------

 





B.                   By the Company Without Cause.


i.    The Employment Term and Employee’s employment hereunder may be terminated
by the Company without Cause.


ii.    If Employee’s employment is terminated by the Company without Cause
(other than by reason of Death or Disability), Employee shall be entitled to:


iii.           receive the Accrued Rights; and


iv.            receive continued payment of the Base Salary for two weeks
following date of termination.


Following Employee’s termination of employment by the Company without Cause
(other than by reason of Employee’s Death or Disability) or by Employee’s
resignation, Employee shall have no further rights to any compensation or any
other benefits under this Agreement or any other severance plan, severance
policy or severance arrangement of the Company or its affiliates except as
provided in this Agreement.


C.                   Notice of Termination.  Any purported termination of
employment by the Company or by Employee (other than due to Employee’s Death or
Disability) before the expiration of the Employment Term shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 19.G. hereof.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.


9.        Waiver.                      Any waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed to be
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement.  The parties hereto expressly understand and agree
that failure of a party to insist upon strict adherence to any term of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.  Any waiver by either party must be agreed
to by the other party and in writing.


10.        Assignment; Binding
Effect.                                                                The
Employee's rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, such rights shall not be subject to commutation,
encumbrance, or the claims of The Employee's creditors, and any attempt to do
any of the foregoing shall be void.


11.        Miscellaneous.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ACCEPTED AND AGREED TO:


Party A
 
__Seal__________________________________
(sign name)
 
_______________________________________
(print name)
                                           _________________
                                           (date)
Name
 
_____/s/ Wei Lin___________________________
(sign name)
 
________________________________________
(print name)
                                           _________________
                                           (date)